Citation Nr: 0616382	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-12 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected residuals of tonsillectomy with chronic 
pharyngitis and dysphagia, rated as 10 percent disabling 
prior to June 12, 2003 and as 30 percent disabling from that 
date. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1951 to 
April 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of 
tonsillectomy with resultant chronic pharyngitis is 
manifested primarily by complaints of chronic sore throat and 
hoarseness, with nodules and thickening of the cords first 
documented on endoscopy performed June 12, 2003.  

2.  The veteran's service-connected residuals of 
tonsillectomy with resultant dysphagia is manifested by 
difficulty swallowing, analogous to moderate esophageal 
stricture, but not restricted to permitting the passage or 
liquids only or manifested by marked impairment of general 
health.    


CONCLUSIONS OF LAW

1.  Criteria have been met for a rating of no higher than 10 
percent prior to June 12, 2003 and of 30 percent, and no 
higher, from June 2003, for residuals of tonsillectomy with 
chronic pharyngitis.  38 U.S.C.A. § 1155 (2005); 38 C.F.R. 
Part 4, §§ 3.321, 4.1, 4.2, 4.3, 4.14, 4.20, and 4.97, and 
Diagnostic Codes 6516, 6518 (2005).  

2.  Criteria have been met for a separate rating of 30 
percent, and no higher, for residuals of tonsillectomy with 
dysphagia.  38 U.S.C.A. § 1155 (2005); 38 C.F.R. Part 4, 
§§ 3.321, 4.1, 4.2, 4.3, 4.14, 4.20, 4.97, and 4.114, and 
Diagnostic Codes 6521, 7203 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted service connection for residuals of 
tonsillectomy with a noncompensable rating effective April 
1953.  In July 1999, a rating of 10 percent, effective from 
December 1998, was assigned for residuals of tonsillectomy 
with resultant chronic pharyngitis and dysphagia.  In 
February 2002, the veteran filed a claim for an increased 
rating, indicating that his condition had worsened.  The RO 
initially continued the 10 percent rating, but on appeal, the 
Decision Review Officer increased the veteran's disability 
rating to 30 percent effective June 12, 2003.  The veteran 
contends that his disability is more severe than currently 
evaluated, and that a higher rating should be assigned.  The 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represent the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

The Schedule for Rating Disabilities does not contain a 
specific diagnostic code for residuals of a tonsillectomy.  
When an unlisted condition is encountered, the RO may assign 
a rating under a closely-related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
38 C.F.R. § 4.20.  Here, as the tonsils and the larynx are 
both part of the throat and the residuals of a tonsillectomy 
can be similar to the symptoms of laryngitis, the veteran's 
condition was rated by the RO under the diagnostic code for 
chronic laryngitis.  See 38 C.F.R. § 4.97, Diagnostic Code 
6516 (chronic laryngitis).  

Diagnostic Code 6516 provides a 10 percent rating for 
hoarseness, with inflammation of cords or mucous membrane. 
That rating was assigned by the RO effective December 1998.  
All the medical records before June 2003 noted the veteran's 
hoarseness, and some noted inflammation of his vocal cords.  
A 30 percent rating under this diagnostic code requires 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
As the records made before the report of endoscopy performed 
on June 12, 2003 do not document the presence of thickening 
or nodules of the vocal cords - which was documented by the 
endoscopy - the record before June 12, 2003 does not support 
the assignment of a rating higher than 10 percent under 
Diagnostic Code 6516.  

The June 2003 report, including recitation of what was found 
on endoscopy, indicated the presence of very small nodules on 
thickening vocal cords and the January 2004 C&P exam for 
nose, sinus, larynx, and pharynx confirmed the continuing 
presence of a small nodule on the left false cord that did 
not require a biopsy.  These findings support assignment of a 
30 percent rating (the highest rating available under 
Diagnostic Code 6516), effective as of the date (June 12, 
2003) of the first medical report to indicate the presence of 
small nodules on thickening vocal cords.  

The veteran does not have a total laryngectomy (Diagnostic 
Code 6518), complete organic aphonia (Diagnostic Code 6519), 
or stenosis of the larynx (Diagnostic Code 6520).  Nor is the 
disability due to his service-connected residuals of 
tonsillectomy with resultant chronic pharyngitis and 
dysphagia closely analogous to the rating criteria found in 
those diagnostic codes.  Accordingly, assignment of a rating 
using these diagnostic codes is not warranted.  

Although a 30 percent rating under Diagnostic Code 6516 
adequately addresses the veteran's tonsillectomy residuals 
relating to his symptoms of hoarseness and changes to his 
vocal cords, that rating does not compensate the veteran for 
the tonsillectomy residual of dysphagia.  See Esteban v. 
Brown, 6 Vet. App. 259, 2261-262 (1994) (where the 
symptomatology of more than one condition arising from the 
same disability does not overlap in the rating schedules, the 
conditions should be rated separately); see also 38 C.F.R. 
§ 4.25 (disabling conditions are rated separately and then a 
combined rating is determined under the tables provided).  
Since no diagnostic code exists specifically for dysphagia, a 
rating under an analogous condition must be used.  38 C.F.R. 
§ 4.20.  

The diagnostic codes concerning diseases of the nose and 
throat (Diagnostic Codes 6502 through 6524) do not refer 
specifically to dysphagia - which is defined as difficulty in 
swallowing, Dorland's Illustrated Medical Dictionary 413 
(26th ed. 1981) - but Diagnostic Code 6521, for injuries to 
the pharynx, provides a 50 percent rating for stricture or 
obstruction of pharynx or nasopharynx, or; absence of soft 
palate secondary to trauma, chemical burn, or granulomatous 
disease, or; paralysis of soft palate with swallowing 
difficulty (nasal regurgitation) and speech impairment.  
Here, no trauma, chemical burn or granulomatous disease is 
present.  The epiglottis has sometimes been described as 
thick, swollen, or mildly inflamed and the June 2003 
examination report indicates that there is lymphoid 
hypertrophy at the base of the throat.  But not one of the 
examiners has indicated that the veteran's dysphagia is the 
result of a narrowing or obstruction of his pharynx.  
Moreover, while the veteran does have difficulty swallowing, 
the January 2004 examination report indicates that he 
explicitly denied nasopharyngeal reflux and the examiner 
noted there was no velopharyngeal insufficiency.  The 
September 2002 manometry results also revealed that the 
veteran's muscle coordination and contractions are within 
normal limits, so his dysphagia is not caused by any type of 
paralysis in his throat.  The veteran does not complain 
about, nor does any examiner discuss, speech impairment other 
than some hoarseness (which is explicitly addressed under the 
30 percent rating under Diagnostic Code 6516).  See 38 C.F.R. 
§ 4.14 (rule against pyramiding).  Thus, the record does not 
support an additional 50 percent rating under the Diagnostic 
Code 6521 criteria.  

Although the rating schedule concerning the throat does not 
provide a diagnostic code concerning dysphagia, the rating 
schedule governing the esophagus is helpful in rating the 
veteran's dysphagia because that schedule addresses the 
impairment of a similar function, similar symptoms, and an 
adjacent body part. See 38 C.F.R. §§ 4.20 (unlisted 
conditions may be assigned a rating under a closely-related 
disease or injury that has affected similar functions, 
anatomical locations, and symptomatology) and 4.114 
(Diagnostic Code 7203 governing stricture of the esophagus).  

Diagnostic Code 7203 assigns a 30 percent rating for moderate 
stricture of the esophagus, a 50 percent  rating for severe 
stricture of the esophagus permitting liquids only, and an 
80 percent rating for an esophageal stricture that permits 
passage of liquids only with marked impairment of general 
health.  Although the medical record shows that the veteran 
does not have any stricture in his throat, the difficulty he 
experiences in passing food and liquids through his throat is 
similar to the difficulties in passing food and liquids with 
esophageal dysphagia.  The record indicates that veteran has 
difficulty in swallowing food and liquids, but he can swallow 
them.  Generally, when he has difficulty, he coughs and is 
thereafter able to continue eating or drinking.  The Board 
finds that the veteran's difficulty in swallowing food is 
analogous to a moderate stricture of the esophagus that 
warrants a separate 30 percent rating under Diagnostic 
Code 7203.  

While the veteran complains that he has trouble swallowing 
solid food, and sometimes avoids it, no examiner has 
suggested that he be restricted to liquids only.  Since the 
50 percent criteria under Diagnostic Code 7203 requires a 
diet limited to liquids, that rating is not warranted on this 
record.  As for the 80 percent rating, the record does not 
show that the veteran's general health is affected by his 
dysphagia.  His nasal cavities are clear, the nasopharynx is 
clear, and the March 2003 examiner specifically pointed out 
that the veteran is getting sufficient nourishment by mouth.  
As a result, an additional 30 percent rating under Diagnostic 
Code 7203, and no higher rating, is appropriate for the 
veteran's current dysphagia condition.  The Board concludes 
that Diagnostic Code 7203 - which evaluates a functional 
impairment (difficulty in passing food and liquids) that has 
been diagnosed in the veteran - is more closely analogous to 
the veteran's disability than Diagnostic Code 6521, which 
measures the degree of injury to a body part (the pharynx), 
and no similar injury has been diagnosed in the veteran.  
Accordingly, the veteran's dysphagia is properly evaluated 
under Diagnostic Code 7203 rather than 6521.  

In reaching this conclusion, both the benefit of the doubt 
doctrine and the rule to apply the criteria most closely 
resembling the veteran's condition have been applied.  See 
38 U.S.C.A. § 5107(b) (benefit of the doubt doctrine); 
38 C.F.R. § 4.3 (same), 4.7 (if the disability more closely 
resembles the higher evaluation, assign the higher 
evaluation; if it more closely resembles the lower 
evaluation, assign the lower).  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  Since higher ratings than 
those applied here exist in the schedules discussed above, 
the schedular evaluations are not inadequate to compensate 
the veteran for his disability.  Moreover, since the veteran 
has not required any hospitalization and his throat condition 
has not  markedly interfered with his employment, extra-
-schedular consideration under 38 C.F.R. § 3.321(b) is not 
warranted.

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

Although the RO did not send its letter to the veteran 
notifying him of the evidence he needed to substantiate his 
increased rating claim until after the adverse decision was 
issued, the veteran was not prejudiced by that failure.  The 
veteran had in the past successfully substantiated a claim 
for an increased rating of his service-connected residuals of 
tonsillectomy.  In addition, when the RO sent the adverse 
August 2002 rating decision to the veteran, the cover letter 
explained that the veteran had failed to present evidence 
sufficient to substantiate his claim.  The RO directed the 
veteran's attention to the contents of the rating decision 
that described what evidence would be needed to warrant a 
higher claim, and invited the veteran to submit to the RO 
additional evidence pertaining to his claim.  Thereafter, the 
veteran submitted to the RO additional evidence that was 
considered before the January 2003 Statement of the Case was 
issued.   

In addition, in January 2004, the RO sent the veteran a 
letter that specifically addressed the evidence needed to 
substantiate an increased rating case, identified what 
documents the RO had obtained, explained that the veteran 
needed to produce evidence that his condition had gotten 
worse, and invited the veteran to submit information about 
any additional evidence, or the evidence itself to the 
address on the top of that letter.  The February 2006 
decision of the Board also informed the veteran that he had 
the right to submit additional evidence to support his claim.  
The veteran again submitted additional evidence that resulted 
in a further increase in his disability rating.  Neither the 
veteran nor his representative assert that the veteran was 
prejudiced by not receiving the evidentiary notice until 
after the August 2002 rating decision.  

The RO's evidentiary notices did not address what evidence 
was needed with respect to the specific disability rating 
criteria or the effective date for any rating increase for 
the veteran's residuals of tonsillectomy disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a service connection claim, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran, however, was not harmed by that 
omission because he submitted the medical evidence of his 
worsening condition from the time of the last rating decision 
through March of this year, and, his increased rating was 
made effective from the date of the first medical report that 
included criteria warranting an increased rating.  In any 
event, no appellate argument has been raised with respect to 
the schedular rating criteria or the effective date of the 
increase.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's service medical records, medical 
treatment records from VA facilities, and providing him with 
an opportunity to present sworn testimony at a Board hearing.  


ORDER

Entitlement to a rating in excess of 10 percent prior to June 
12, 2003 and 30 percent from June 12, 2003, for residuals of 
tonsillectomy with residual chronic pharyngitis, is denied.  

Entitlement to a separate rating, to 30 percent, and no 
higher, for residuals of tonsillectomy with dysphagia, is 
granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


